Case 2:20-cv-10942-TGB-DRG ECF No. 5 filed 05/14/20   PageID.18   Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


DIANNA ALEXANDER,                             2:20-CV-10942-TGB

                Plaintiff,

                                                      ORDER
     vs.

ACIMA CREDIT, LLC, EXPERIAN              HONORABLE TERRENCE G.
INFORMATION      SOLUTIONS,                     BERG
INC.,

                Defendants.



                    ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED without prejudice.

     IT IS SO ORDERED.

     DATED this 14th day of May, 2020.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
